DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the successively connected containers” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the containers which are successively connected”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “it” in line 10.  It is unclear as to what Applicant intends the claimed “it” to further limit.  For the purpose of office action, the claimed “if” is will be treated as if it recites “the 
	Claim 1 recites multiple “the unit buoyant parts”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the outer unit buoyant parts”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 3 recites “connection rings” in line 4.  It is unclear whether the claimed “connection rings” is identical to or a different feature from the claimed “connection rings” in claim 2.  For the purpose of office action, the recitation will be treated as if it recites “the recess”.  All claims which depend on clam 3 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 4 recites multiple “the unit buoyant parts” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the outer unit buoyant parts”.  Appropriate correction is required.
	Claim 17 recites “the connection portions” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “connection portions”.  Appropriate correction is required.
	Claim 18 recites “the connection portions” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “connection portions”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over AN (KR 20160108048 A, see English Machine Translation) in view of LEE (KR 20160059812 A, see English Machine Translation).
	Regarding claim 1, AN teaches a tracking-type floating solar power generation device (see the fresh water photovoltaic power generation apparatus; see the following discussion and Figs. 1-12) comprising:
a central barge part (see the central plate member 10) configured such that it is anchored by a plurality of anchors (see the plurality of fixed anchors 400) (see Figs .1-2), containers in which first buoyant members are accommodated, respectively, (see the buoyant bodies 51 in the first buoyant portion 20 in which the first buoyant materials in the buoyant bodies 51 are accommodated, respectively) are successively interconnected to each other so that power conversion equipment (see the solar module 40 & frames 80, 81, 82) constituting a main power plant (see the satellite power plants 200) is mounted thereon (see Figs. 1-2, 4-5, 9, 12), and perforated foot plates are placed on the successively connected containers, respectively (The first angle frame 81 are placed on the successively connected buoyant bodies 51, respectively); outer unit buoyant parts (see the outer unit buoyant bodies 51 in the second buoyancy portion 30) configured such that it is separated from the central barge part, forms concentric circles outside the barge part, and accommodates second buoyant members (see the second buoyant materials in the outer unit buoyant bodies 51 in the second buoyancy portion 30) (see Figs. 1-5, 9, 12); and solar modules (see the solar module 40) seated on the unit buoyant parts (see Figs. 1-5, 9, 12); thereby constituting an independent island structure (see the independent island structure (see Figs. 1, 9-12); 
wherein the unit buoyant parts forming concentric circles along with the central barge part are successively interconnected at constant intervals by interval maintaining bars disposed in parallel (see the interval maintaining bars radially distributed and disposed in parallel in Fig. 9) and chains (see the chains of the interconnected straps 70 in Fig. 4) (P11, a plurality of concentric circles constituted by connecting a plurality of the buoyant body 51 by the binding straps 60 are arranged at predetermined intervals and are arranged in a radial direction (V1), (V2), and (V3), respectively, to the ends of the connecting rod (34)) (see Figs. 1-5, 9);  
wherein the unit buoyant parts are successively interconnected by basic bars disposed parallel with the interval maintaining bars (see the small basic bars radially distributed and disposed parallel with the interval maintaining bars radially distributed and disposed in parallel in Fig. 9) and chains (see the chains of straps 70 in Fig. 4); 
wherein a first drive unit (see the first, second, and third spray propulsion nozzles 31, 32, 33 which are formed at the end of each of the connection rods 34) (see Fig. 9) configured to be operated to horizontally rotate and move the central barge part and the unit buoyant parts on a surface of water according to a location of a sun between the unit buoyant parts for which an interval between the concentric circles is kept constant by the interval maintaining bars (The first, second, and third spray propulsion nozzles 31, 32, 33 have a capability of this function; The spraying of air emission is controlled by valves (v1, v2, v3) via GPS position configuration, respectively and the spraying of air emission is controlled by valves (v1, v2, v3) via GPS position configuration respectively, see Fig. 9, P7-9, P11-12 and the discussion above).
	Regarding the claimed “wherein a second drive unit configured to be operated to adjust an inclined angle of the solar module according to an altitude of the sun is disposed on the basic bars; and wherein the first and second drive units are configured such that operations thereof are controlled by a control unit configured to generate control signals for tracking of solar light for each time zone based on sunrise and sunset of the sun”, AN teaches the first drive unit (see the first, second, and third spray propulsion nozzles 31, 32, 33) and a control unit is necessarily required for the intended operation of the first, second, and third spray propulsion nozzles 31, 32, 33, but does not explicitly disclose the claimed feature.  LEE discloses a rotary type floating solar power plant, wherein the central control unit 90 controls the operation of the tilting drive unit 70 so that the solar panel 52 can track the sun according to the altitude of the sun and the central control unit 90 controls the operation of the rotation drive unit 60 and the tilting drive unit 70 so that the solar cell panel 52 can track the sun according to the azimuth and altitude of the 

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	AN teaches the first drive unit includes one or more first drive units (see the first, second, and third spray propulsion nozzles 31, 32, 33) that are disposed in a line between the unit buoyant parts that form the concentric circles (see Fig. 9).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 6.
	Regarding the claimed “wherein the first drive unit comprises: a first motor configured to be rotated in a forward or reverse direction in response to a control signal of the control unit; and one or more waterwheels connected to a drive shaft of the first motor, and configured to be rotated in response to the forward or reverse rotation of the first motor in order to horizontally rotate the central barge part and the unit buoyant parts on the surface of the water according to 

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 7.
	Modified AN teaches wherein fixed frames through which the drive shaft pass are coupled over the interval maintaining bars, and the waterwheels are coupled over the drive shaft that passes through the fixed frames (see Fig. 7 of LEE).  

	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 1.
	AN teaches the first and second buoyant members are configured to form concentric circles by binding a pair of binding strings (see the binding straps 60) to each buoyant member body (see the buoyancy bodies 51) and connecting the binding strings of the buoyant member bodies with connecting portions of adjacent buoyant member bodies in a bundle form (see Fig. 

	Regarding claim 17, Applicant is directed above for a full discussion as applied to claim 16.
	AN teaches the binding strings are a pair of binding strings (see the binding straps 60) that form a ring shape (see Fig. 4), and the connection portions (see the straps 70) are connecting strings that are bound to the pair of binding strings forming a ring shape (see Fig. 4).  

	Regarding claim 18, Applicant is directed above for a full discussion as applied to claim 16.
	AN teaches the binding strings are tied knot binding strings that are bound to the buoyant member bodies (see Fig. 6), and the connection portions are catch hooks that are formed when the tied knot binding strings are bound to the buoyant member bodies (see Fig. 6).

	Regarding claim 19, Applicant is directed above for a full discussion as applied to claim 16.
	AN teaches the buoyant member body is configured to have an internal column portion and an open top surface (see the internal column portion and the open top surface of the 

	Regarding claim 20, Applicant is directed above for a full discussion as applied to claim 16.
	AN teaches an air or water supply device including a pump and/or a compressor and a spray tube is disposed in the second buoyant member in order to spray air or seawater to cool the solar module or remove snow (see P11, The second buoyancy section 30 is provided with a pump and / or a compressor (not shown) for jetting air or seawater for cooling or snowing the solar module 40 installed in the first angle frame 81 And an air or water supply device 90 including a spray tube 92 and an air or water feed control valve V4).

	Regarding claims 21-24, Applicant is directed above for a full discussion as applied to claim 16.
	Regarding the claimed “wherein when a floating solar light power plant having an independent island structure is set as a large-capacity main power plant, small-capacity satellite power plants, each including a central barge part, unit buoyant parts, and solar modules, are located around the large-capacity main power plant and the large-capacity main power plant and the small-capacity satellite power plants are connected with low-voltage underwater cables” in claim 21, the recitation is optional to the instant claim and is not positively recited.  Since the prior art meets all positively recited limitations, the instant claim is considered to be met by the prior art.
	Since the recitation in claims 21 is optional to the instant claim, the recitation of the dependent claims 22-24 are also optional and is not positively recited. Since the prior art meets 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726